DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant's election with traverse of Species VI , corresponding to Claims 1, 3, 4, 10, 16, 19, and 25 in the reply filed on 12 April 2021 is acknowledged.  The traversal is on the grounds that “Regardless of any differences that may exist between the groups, a complete and thorough search for the subject matter of Species VI would require searching the art areas appropriate to the subject matter of Species I-V and VII-IX” and, as such, “it would not be a serious burden upon the Examiner to examine all of the claims in this application” (see Applicant’s Arguments / Remarks received 12 April 2021 at Page 4).  The traversal is further on the grounds that “at the Examiner’s 
The requirement for Unity of Invention is well-established in national stage applications submitted under 35 U.S.C. 371.  The Species I through IX, as cited by the examiner in the Requirement for Restriction / Election mailed 11 February 2021, are directed to specific and distinct embodiments of algorithms for “judging whether a position of a first touch is located in the first touch region” and, in response, “judging whether the first touch is a mistaken touch or an effective touch according to a type of the first touch region and a parameter of the first touch selected based on the type of the first touch region.”  As stated in the cited Requirement for Restriction / Election, these Species I through IX lack a common special technical feature.  An “international application must relate to one invention only or to a group of inventions so linked as to form a single general inventive concept” (see MPEP at Chapter 1850, Section I).  In this regard, “unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features” wherein the expression “special technical feature” is defined to mean “those Species I through IX do not share a “special technical feature” as each of Species I through IX requires a separate and distinct “technical feature,” namely a separate and distinct algorithm, for “judging whether a position of a first touch is located in the first touch region” and, in response, “judging whether the first touch is a mistaken touch or an effective touch according to a type of the first touch region and a parameter of the first touch selected based on the type of the first touch region.”  While it may be that “a complete and thorough search for the subject matter of Species VI would require searching the art areas appropriate to the subject matter of Species I-V and VII-IX” as suggested by the applicant, and while “at the Examiner’s disposal are powerful electronic search engines” as also suggested by the applicant, a search for the specific technical feature or features of Species VI is not likely to result in a finding of art that is pertinent to the special technical feature or features of Species II-V and VII-IX.  Furthermore, the applicant has not expressly stated that Species II-V and VII-IX are obvious variants of Species VI.  In fact, each of Species I through IX requires a separate search using different search queries in order to establish the scope of the prior art with respect to each distinctly claimed algorithm.  It should be noted that the applicant has, in fact, separately claimed the features of each of the cited Species I through IX in a manner that renders each of the cited Species distinct from each other.  As such, the examiner believes that there would be a serious burden if restriction is not required.

The Restriction Requirement is still deemed proper and is therefore made FINAL.

Claims 5-9, 11, 13, 15, and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12 April 2021.


Claim Objections

Claim 10 is objected to because of the following informalities:  the claim recites “the predefined touch area” in the sixth line of the claim without providing antecedent basis for “a predefined touch area.”  The examiner assumes that the claim contains a typographical error and is intended to recite “a predefined touch area.”  Appropriate correction is required.

Claim 10 is further objected to because of the following informalities:  the claim recites “the predefined compensation area” and “the compensated area” in the twenty-second and twenty-third lines of the claim without providing antecedent basis for “a predefined compensation area” and “a compensated area.”  The examiner assumes that the claim contains typographical errors and is intended to recite “a predefined compensation area” and “a compensated area.”  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the claim recites “the predefined touch area” in the fifth line of the claim without providing antecedent basis for “a predefined touch area.”  The examiner assumes that the claim contains a typographical error and is intended to recite “a predefined touch area.”  Appropriate correction is required.

Claim 25 is further objected to because of the following informalities:  the claim recites “the predefined compensation area” and “the compensated area” in the twenty-first and twenty-second lines of the claim without providing antecedent basis for “a predefined compensation area” and “a compensated area.”  The examiner assumes that the claim contains typographical errors and is intended to recite “a predefined compensation area” and “a compensated area.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santos (US 2014 / 0049502).

As pertaining to Claim 1, Santos discloses (see Fig. 1A, Fig. 8, and Fig. 9, for example) a touch recognition method (see Page 1, Para. [0003] and [0007]-[0008]) for a touch panel (see Page 2, Para. [0027]-[0028] and Page 3, Para. [0033]) comprising a first touch region (see any combinations of (VA) in Fig. 8), the method comprising:
judging whether a position of a first touch is located in the first touch region (again, see any combinations of (VA) in Fig. 8; and see Page 3 through Page 4, Para. [0034]); and
in response to the position of the first touch being locating in the first touch region (again, see any combinations of (VA) in Fig. 8), judging whether the first touch is a mistaken touch (i.e., a filtered touch) or an effective touch (i.e., a reported touch) according to a type of the first touch region (i.e., a definition of the parameters of the regions (VA) in Fig. 8) and a parameter (i.e., a touch event parameter) of the first touch 

As pertaining to Claim 3, Santos discloses (see Fig. 1A, Fig. 8, and Fig. 9, for example) that the first touch region (again, see any combinations of (VA) in Fig. 8) is located at an edge of the touch panel (see Page 3 through Page 4, Para. [0033]-[0034] and note that the first touch region (VA) can be defined anywhere on the touch panel).

As pertaining to Claim 4, Santos discloses (see Fig. 1A, Fig. 8, and Fig. 9, for example) that the first touch region (see any combinations of (VA) in Fig. 8) comprises a first sub-region (i.e., see any arbitrary (VA) in Fig. 8) of a first type (i.e., a definition of the parameters of the arbitrary region (VA) in Fig. 8) and a second sub-region (i.e., see any other arbitrary (VA) in Fig. 8) of a second type (i.e., a definition of the parameters of the other arbitrary region (VA) in Fig. 8), the first type (i.e., the definition of the parameters of the arbitrary region (VA) in Fig. 8) is different from the second type (i.e., the definition of the parameters of the other arbitrary region (VA) in Fig. 8), in response to the position of the first touch being located in the first sub-region (i.e., see any arbitrary (VA) in Fig. 8) of the first touch region (see any combinations of (VA) in Fig. 8), whether the first touch is the mistaken touch (i.e., the filtered touch) or the effective touch (i.e., the reported touch) is judged according to the parameter (i.e., a touch event parameter) of the first touch by a first mode (i.e., a first parameter definition associated with the arbitrary first sub-region (VA)), and in response to the position of the first touch being located in the second sub-region (i.e., see any other arbitrary (VA) in Fig. 8) of the 

As pertaining to Claim 16, Santos discloses (see Fig. 1A, Fig. 8, and Fig. 9, for example) a touch device (see Page 1, Para. [0003] and [0007]-[0008]), comprising:
a touch panel (see Page 2, Para. [0027]-[0028] and Page 3, Para. [0033]) comprising a first touch region (see any combinations of (VA) in Fig. 8);
a first judging component (see Fig. 1A) configured to judge whether a position of a first touch is located in the first touch region (again, see any combinations of (VA) in Fig. 8; and see Page 3 through Page 4, Para. [0034]); and
a second judging component (again, see Fig. 1A) configured to, in response to the first judging component determining that the position of the first touch is located in the first touch region (again, see any combinations of (VA) in Fig. 8), judge whether the first touch is a mistaken touch (i.e., a filtered touch) or an effective touch (i.e., a reported touch) according to a type of the first touch region (i.e., a definition of the parameters of the regions (VA) in Fig. 8) and a parameter (i.e., a touch event parameter) of the first 

As pertaining to Claim 19, Santos discloses (see Fig. 1A, Fig. 8, and Fig. 9, for example) that the first touch region (see any combinations of (VA) in Fig. 8) comprises a first sub-region (i.e., see any arbitrary (VA) in Fig. 8) of a first type (i.e., a definition of the parameters of the arbitrary region (VA) in Fig. 8) and a second sub-region (i.e., see any other arbitrary (VA) in Fig. 8) of a second type (i.e., a definition of the parameters of the other arbitrary region (VA) in Fig. 8), the first type (i.e., the definition of the parameters of the arbitrary region (VA) in Fig. 8) is different from the second type (i.e., the definition of the parameters of the other arbitrary region (VA) in Fig. 8), and the second judging component (see Fig. 1A) is configured to:
in response to the position of the first touch being located in the first sub-region (i.e., see any arbitrary (VA) in Fig. 8) of the first touch region (see any combinations of (VA) in Fig. 8), judge whether the first touch is the mistaken touch (i.e., the filtered touch) or the effective touch (i.e., the reported touch) according to the parameter (i.e., a touch event parameter) of the first touch by a first mode (i.e., a first parameter definition associated with the arbitrary first sub-region (VA)), in response to the position of the first touch being located in the second sub-region (i.e., see any other arbitrary (VA) in Fig. 8) of the first touch region (see any combinations of (VA) in Fig. 8), judge whether the first touch is the mistaken touch (i.e., the filtered touch) or the effective touch (i.e., the reported touch) according to the parameter (i.e., a touch event parameter) of the first touch by a second mode (i.e., a second parameter definition associated with the other .


Allowable Subject Matter

Claims 10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all objections are properly addressed.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in dependent Claim 10, which depends from Claim 4, and dependent Claim 25, which depends from Claim 19.  Specifically, none of the references relied upon by the examiner teach or fairly suggest the features of dependent Claims 4 and 19, in combination with a method and/or judging component “wherein the parameter of the first touch includes the duration time of the first touch and the area of the first touch” and including “in response to the position of the first touch being located in the second 
The claimed invention is best characterized by Figure 2 of the originally filed disclosure.
	As pertaining to the most relevant prior art relied upon by the examiner, Santos discloses that the parameter of the first touch includes the duration time of the first touch and the area of the first touch” (see Fig. 9; and note that the parameter of the first touch includes a touch size parameter and time parameters associated with touch-down and touch-up events; see Page 5, Para. [0043]-[0045] and [0047]).
However, Santos does not disclose “in response to the position of the first touch being located in the second sub-region of the first touch region, judging whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by the second mode comprising:  judging whether a ratio of the area of the first touch to the predefined touch area is greater than or equal to a second threshold; in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, judging whether the duration time of the first touch is greater than or equal to a third threshold, and less than or equal to a fourth threshold; in response to the duration time of the first touch being greater than or equal to the third threshold, and less than or equal to the fourth threshold, determining the first touch as the effective touch; in response to the duration time of the first touch being less 
	Yang (CN-105786391), submitted by the applicant via Information Disclosure Statement on 13 December 2019 and corresponding to US Patent 10,402,005 and US Publication 2017 / 0277336, discloses (see the US Publication at Figure 3) a method and associated touch device for judging whether a first touch is a mistaken 
However, Yang does not disclose “in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the first touch during a first predefined period; in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch; and in response to the second touch not occurring at the position of the first 
Waddell et al. (US 2016 / 0034046) discloses (see Fig. 4) a method for interpreting contact events and assessing intended key presses by a user, including assessing a duration of time of a first touch (see (404)) and an area of the first touch (see (406); see Page 6, Para. [0053]-[0055] and [0058]).  In this regard, Waddell et al. discloses a judging step (404) in which a duration of the time of the first touch is compared to a lower threshold value and a higher threshold value to determine whether a contact event falls within a predetermined time interval indicative of a contact that is an intended key press (see Page 6, Para. [0054]).  Waddell et al. further discloses a judging step (406) in which a touch area of the first touch is compared to at least one threshold value to ensure that the touch area is not sufficiently large to indicate a resting touch, such as that associated with a palm touch (see Page 6, Para. [0055]).
not suggest “in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the first touch during a first predefined period; in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch; and in response to the second touch not occurring at the position of the first touch during the first predefined period, summing the area of the first touch with the predefined compensation area to obtain the compensated area of the first touch; judging whether the ratio of the compensated area of the first touch to the predefined touch area is greater than or equal to the second threshold; in response to the ratio of the compensated area of the first touch to the predefined touch area being greater than or equal to the second threshold, issuing a reminder signal; detecting whether the second touch occurs at the position of the first touch during a second predefined period subsequent to the reminder signal; in response 
Wang (US 2015 / 0084877) discloses (see Fig. 11) a method for setting an inactive area of a touch panel that includes determining a touch area associated with a first touch (see (S110)) and determining a touch duration associated with the first touch (see (S115)), and establishing an inactive area of the touch panel based on both of these determinations (see (S121); and see Page 5, Para. [0053]-[0055]).
However, like Waddell et al., Wang does not suggest “in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the first touch during a first predefined period; in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch; and in response to the second touch not occurring at the position of the first touch during the first predefined period, summing the area of the first touch with the predefined compensation area to obtain the compensated area of the first touch; judging whether the ratio of the compensated area of the first touch to the predefined touch area is greater than or equal to the second threshold; in response to the ratio of the compensated area of the first touch to the predefined touch area being greater than or equal to the second threshold, issuing a reminder signal; detecting whether the second touch occurs at the position of the first touch during a second predefined period subsequent to the reminder signal; in response to the second touch occurring at the 
	Ichihara et al. (US 2016 / 0224179) discloses (see Fig. 3 and Fig. 4) a touch operation determining process that includes a determination of a touch area associated with a first touch (see (S302) in Fig. 3) and a touch operation invalidation process (see (S313) in Fig. 3) based on the touch area associated with the first touch being greater than a threshold (see (S305, S304) in Fig. 3; and see Page 5, Para. [0063]-[0066] and Page 6, Para. [0071]-[0073]).
	Likewise, Huang et al. (US 2015 / 0145820) discloses (see Fig. 9) a touch operation determining process that includes a determination of a touch area associated with a first touch (see (S507) in Fig. 9) and a touch operation disregarding process (see (S513) in Fig. 9) based on the touch area associated with the first touch being greater than a threshold and a type of the touch object being determined to be a palm (see Page 10, Para. [0139]-[0147]).
However, neither Ichihara et al. nor Huang et al. explicitly discloses that “the parameter of the first touch includes the duration time of the first touch and the area of the first touch” and including “in response to the position of the first touch being located in the second sub-region of the first touch region, judging whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by the second mode comprising:  judging whether a ratio of the area of the first touch to the predefined touch area is greater than or equal to a second threshold; in response to the 
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in dependent Claim 10, which depends from Claim 4, and dependent Claim 25, which depends from Claim 19.  This combination of features appears to be suggested solely by the applicant’s disclosure.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622